Citation Nr: 0820839	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  07-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral foot 
disorder, claimed as painful heels.

3.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had active service from October 2001 to August 
2002 and from October 2003 to April 2005, with additional 
service in the Army National Guard.  He was awarded the 
Combat Infantryman Badge, among other things, for his Global 
War on Terrorism service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Little 
Rock, Arkansas, denying the veteran's claims of service 
connection.  

In January 2008, the veteran was scheduled for a hearing to 
be conducted via video-conference with a member of the Board 
in Washington, DC.  However, the veteran failed to report to 
this hearing, and as such, the veteran's request for a 
hearing is deemed withdrawn.  


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
currently has tinnitus.  

2.  The evidence of record does not show that the veteran has 
a bilateral foot or heel disorder.  

3.  The evidence of record does not show that the veteran has 
a low back disability.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).  

2.  A foot disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).  

3.  A low back disorder was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, these notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
  
Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in January 2006 that fully addressed all 
three notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  In fact, VA received 
notification from the veteran in March 2006 indicating that 
the veteran had no additional evidence or information to 
substantiate his claim.  Under these circumstances, the Board 
finds that the above-described notification requirements have 
been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for 
disabilities on appeal until February 2007.  However, there 
is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Duty to Assist  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the veteran's service 
medical records.  The veteran was also afforded VA 
examinations in April 2006 and May 2006, and copies of these 
examination reports are incorporated with the claims file.  
Significantly, neither the veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Service Connection Claims

Generally, service connection will be granted if it is shown 
that the veteran suffers from a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To 
establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service. 38 U.S.C.A. 
§§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Entitlement to Service Connection for Tinnitus

The veteran contends that he is entitled to service 
connection for tinnitus.  However, the evidence of record 
establishes that the veteran does not have a medical 
diagnosis of tinnitus, and as such, service connection cannot 
be granted.  

According to the veteran's service medical records, the 
veteran denied having a ringing in his ears in his March 2005 
separation examination.  While the veteran did indicate that 
he was exposed to loud noises while in service, he did not 
indicate that he suffered an injury as a result of this 
noise.  The veteran also indicated that he did not have ear 
trouble in an October 2003 inservice examination.  In fact, 
there is no mention of a ringing in the veteran's ears in any 
of his service medical records.  Therefore, the evidence 
establishes that the veteran did not complain of or seek 
treatment for a ringing in his ears during his active 
military service.  

In May 2006, the veteran was afforded VA examination to 
determine if he had tinnitus.  According to the VA examiner, 
the veteran complained of a high-pitched tone approximately 
once a week, lasting ten to twenty seconds.  The examiner 
concluded that such an infrequent and short occurrence was 
clinically insignificant, and a diagnosis of tinnitus was not 
assigned.  Therefore, the medical evidence of record 
establishes that the veteran does not currently have a 
medical diagnosis of tinnitus.  

The Board recognizes the veteran's argument from his August 
2006 notice of disagreement.  The veteran argued that his May 
2006 hearing examination had equipment or other problems, 
which resulted in an incorrect reading.  The veteran alleges 
that the test results are therefore questionable.  However, 
without addressing the validity of the veteran's argument, 
the Board must reject this argument.  The VA examiner did not 
rely on the veteran's hearing test when deciding not to 
assign a diagnosis of tinnitus.  Rather, the examiner 
referenced the veteran's own description of the infrequency 
of the ringing in his ears as the basis for this medical 
conclusion.  As such, the examiner's decision not to assign a 
diagnosis of tinnitus was not influenced by the veteran's 
hearing test.  

As a final matter, the veteran noted in his August 2006 
notice of disagreement that there are no complaints of 
ringing in the veteran's ears in his separation examination 
because he feared he would not be able to return home from 
the army as soon if it was found out that he had a medical 
problem.  The Board must rely on the evidence of record, 
which in this case, does not indicate that the veteran has 
tinnitus, due to active military service or otherwise.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for tinnitus must be 
denied.

Entitlement to Service Connection for Foot Pain

The veteran contends that he is entitled to service 
connection for pain in the heels of his feet, which he 
believes to be related to a lower back condition.  However, 
the medical evidence of record does not support the veteran's 
contention, but rather indicates that the veteran does not 
currently have a disorder of his feet.  
The veteran indicated in his March 2005 separation 
examination that his health was "very good," and he did not 
have any unresolved medical problems.  Also, when reporting 
his medical history in an October 2003 inservice examination, 
the veteran indicated that he did have foot trouble.  The 
examiner who performed this examination also noted that the 
veteran's feet were "normal."  In fact, there is no mention 
of foot or heel problems in any of the veteran's service 
medical records.  Therefore, the evidence establishes that 
the veteran did not complain of or seek treatment for a foot 
disorder during his active military service.  

In April 2006, the veteran was afforded VA examination for 
his feet.  During this examination, the veteran reported that 
he experienced bilateral heel pain when first getting up in 
the morning, with a lessening of severity with time.  The 
examiner performed a physical examination of the veteran's 
feet, as well as X-ray examination.  Upon completion of the 
examination, the examiner found no evidence of painful 
motion, weakness, instability, functional limitations, 
abnormal weight bearing, or improper alignment of the 
Achilles.  The examiner did note that while the veteran 
reported symptomatology consistent with a foot disorder, 
namely plantar fasciitis, medical examination was unable to 
validate any of these symptoms.  Therefore, the veteran has 
not been diagnosed with a foot disorder.  

The Board is not disputing the veteran's assertion that he 
occasionally suffers from bilateral heel pain.  However, as 
the veteran correctly pointed out in his notice of 
disagreement, pain is not a disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain in 
and of itself is not a disability for purposes of service 
connection).  Additionally, while the veteran may believe 
that he has a foot disorder, a lay person is generally not 
capable of opining on matters requiring medical knowledge, 
such as the diagnosis of a specific disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since a medical 
examination was unable to disclose a disorder of the 
veteran's feet, the Board must conclude that the veteran does 
not currently suffer from a foot disability.  See Degmetich, 
104 F.3d 1328.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for heel pain must be denied.

Entitlement to Service Connection for Back Pain and Stiffness   

The veteran contends that he is entitled to service 
connection for a low back disability.  The veteran is of the 
impression that his back pain was caused by his daily 
carrying of heavy equipment and ammunition, as well as his 
riding in vehicles with little or no suspension.  However, 
the medical evidence indicates that the veteran does not 
currently suffer from a disorder of the back, and did not 
complain of or seek treatment for a back disorder during his 
active military service.  

According to the veteran's March 2005 separation examination, 
the veteran claimed to have no back pain and no painful or 
stiff joints at this time.  Likewise, the veteran reported 
that he had no recurrent back pain during an October 2003 
inservice examination.  The examiner who conducted this 
examination also concluded that the veteran's spine and other 
musculoskeletal system were "normal."  There is no mention 
of back pain or a spinal disorder in any of the veteran's 
remaining service medical records either.  Therefore, the 
service medical records appear to establish that the veteran 
did not suffer from back pain or a back injury during his 
active military service.  

The veteran was afforded VA examination of the spine in April 
2006.  During this examination, the veteran's cervical and 
lumbar spine were examined.  The examiner also X-rayed the 
veteran's lumbar spine.  The examiner determined that the 
veteran had lumbar spine disc spaces with a normal 
appearance, without any degenerative changes or disc space 
abnormalities.  A diagnosis of mechanical low back pain, or 
lumbago, was assigned.  X-rays also revealed unremarkable 
vertebral heights, disc spaces, pedicles, and visualized 
sacroiliac joints.  The examiner concluded that the 
radiographic examination revealed a normal lumbosacral spine.  
No disability of the spine, aside from back pain, was noted 
by the examiner.  As mentioned previously, pain alone is not 
a disability for purposes of service connection.  Sanchez-
Benitez, 13 Vet. App. at 285; Degmetich, 104 F.3d 1328, 1333.

In May 2006, the examiner who performed the April 2006 VA 
examination prepared an addendum to the original examination, 
as the claims file was not originally made available to the 
examiner.  According to the examiner, however, a review of 
the claims file did not alter the previous medical 
impression.  The examiner still noted an inability to relate 
a specific diagnosis aside from lower back pain.  While the 
veteran may believe he has a back disorder, as a lay person, 
he is not capable of assigning such a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran has not been medically diagnosed with a 
disability of the lumbar spine.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for lower back pain and 
stiffness must be denied.


ORDER

Service connection for tinnitus is denied.  

Service connection for foot pain is denied.  

Service connection for low back disability is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


